THOMAS, PJ
. The word, from the Latin pre and scriptio, means a former writing. At the time of the adoption of this fiction by the English courts the facilities for recording instruments of writing were not afforded as they are today and no doubt many deeds of conveyance were lost, as they are today.
At one time the land in controversy was furnace property. It was crossed by roads in almost every direction. The evidence as to the road in controversy is conflicting. One strong and almost controlling fact is that no public officer has ever exercised any authority over the road. For many years fences have been maintained across the road, which is inconsistent with the theory of its being public. No objection has ever been made by anyone to these fences.
Our conclusion is that altho the defendant at one time made some repairs on the road for his own convenience yet the use of the road was more by sufferance and permission of the owner than from any right in the defendant, who has other ways to travel to and from his land.
The injunction is therefore allowed as prayed for.
Middleton and Mauck, JJ, concur.